 In the Matter of LEERUBBERAND TIRE CORPORATION, REPUBLIC RUB-BER DIVISIONandUNITED RUBBER WORKERS OF AMERICA, LOCAL 102,AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCaseNo. C-1331.DecidedDecember 1, 1939Rubber Products ManufacturingIndustry-Interference, Restraint, and Coer-cion:hire of employee to make reports onunion activities ;surveillance bysupervisory officials of union meetings;statementsby supervisoryemployeescalculated to discourage membership inunion-Company-Dominated Union:charges of,dismissed-Discrimination:charges of,dismissed.Mr. Edward Schneider,for the Board.Mr. Norman A. EmeryandMr. Harry S. Manchester,of Youngs-town, Ohio, for the respondent.Mr. Albert F. Gabusha,of Youngstown, Ohio, andMr. StanleyDenlinger,of Akron, Ohio, for the United.Mr.Walter 0. R. Johnson,ofYoungstown, Ohio, for the Inde-pendent.Mr. Sumner Marcus,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United RubberWorkers of America, Local 102, herein called the United, the Na-tional Labor Relations Board, herein called the Board, by the Re-gional Director for the Eighth Region (Cleveland, Ohio), issued itscomplaint dated May 4, 1939,againstLee Rubber and Tire Corpora-tion, Republic Rubber Division, Youngstown, Ohio, herein called therespondent, alleging that the respondent had engaged in and wasengagingin unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint, accompanied by notices of hearing,were duly served upon the respondent, upon- the United, and uponIndependentAssociation of Republic Rubber Employees, hereincalled the Independent.18 N. L.R. B., No. 13.100 LEE RUBBER AND TIRE CORP., REPUBLIC RUBBER DIVISION 101With respect to the unfair labor practices the complaint alleged,in substance, that the respondent had (1) interfered with, restrained,and coerced its employees in their right of self-organization by sur-veillance over the union activities and union meetings of its employeesand by making various statements designed to discourage membershipin the United; (2) dominated and interfered with the formationand administration of the Independent and contributed financial andother support to it; and (3) discriminatorily discharged two of itsemployees, Lloyd Landahl and Thomas Hallman.On May 10, 1939, the respondent filed its answer to the complaint,denying that its operations affected interstate commerce and denyingthat it had engaged in the alleged unfair labor practices.Pursuant to notice, a hearing on the complaint was held in Youngs-town, Ohio, from May 22 through 26, 1939, and from May 31 throughJune 8, 1939, before Howard Myers, the Trial Examiner duly desig-nated by the Board. The Board, the respondent, the United, andthe Independent, which intervened in the proceeding, were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing counsel for the Board made a motion, inwhich the United joined, that the complaint be'dismissed in so far asit related to.the discharge of Landahl and of Hallman.The TrialExaminer granted this motion.At the close of the Board's case,and again at the close of the hearing, the respondent moved to dis-miss the complaint and each of its various allegations, and the Inde-pendent moved to dismiss the allegation that it was company dom-inated.The,TrialExaminer denied these motions.During thecourse of the hearing the Trial Examiner made numerous other rul-ings on motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On July 17, 1939, the Trial Examiner filed his Intermediate Re-port, copies of which were duly served on all parties, in which hefound that the respondent had engaged in and was engaging inunfair labor practices, within the meaning of Section 8 (1) and (2)and Section 2 (6) and (7) of the Act.He recommended,inter alia,that the respondent cease and desist from its unfair labor practices;that it withdraw recognition from the Independent as a collectivebargaining representative of its employees; and that it take certainother action to remedy the situation brought about by the unfairlabor practices. 102DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter,the respondent and the Independent filed exceptionsto the Intermediate Report, and briefs in support thereof.Pursuantto notice,oral argument was had before the Board in Washington,D. C., on November 9,1939.The respondent,the Independent, andthe United were represented by counsel at this hearing and presentedtheir arguments.The Board has reviewed the exceptions to the Intermediate Reportand has considered the briefs filed in support of them, and save forthose exceptions which are inconsistent with the findings,conclusions,and order hereinafter set forth,herewith sustains them.Upon the entire record in the case, the Board.makes the following :FINDINGS OFFACTI.THE BUSINESS OF THE RESPONDENTThe respondent,Lee Rubber and Tire Corporation,Republic Rub-ber Division,a New'York corporation having its principal office andplace of business at Conshohocken,Pennsylvania,and plants at Con-shohocken, Pennsylvania, and Youngstown, Ohio, is engaged in themanufacture,sale, and distribution of pneumatic and solid rubbertires and miscellaneous rubber goods.The present case is concernedonly with the respondent's plant located in Youngstown, Ohio, whichis known as the Republic Rubber Division of the respondent.The aggregate cost of raw materials,consisting of crude rubber,reclaimed rubber,fabrics, hose cords, coal, and compounding andmiscellaneous materials,purchased by the respondent for use in itsbusiness during the year 1938 amounted to$919,273, of which 89per cent were purchased and received from outside the State of Ohio.During this same year, the total value of the respondent's finishedproducts amounted to $3,086,223.Seventy-eight per cent of thesefinished products were shipped outside the State of Ohio.II.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America,Local 102, is a labor organiza-tion affiliated with the Congress of Industrial Organizations whichadmits to membership all production and maintenance employeesof the respondent,excluding supervisory and clerical employees.Independent Association of Republic Rubber Employees is a labororganization affiliated with the Independent Association of Americawhich admits to membership all of the respondent's employees, ex-cept company officials and such hourly or weekly paid employeesas have the authority to employ or discharge. LEE RUBBER AND TIRE CORP., REPUBLIC RUBBER DIVISION 103III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe first occasion upon which the respondent's employees soughtto organize themselves for the purpose of collective bargaining wasin 1934, when some of them became members of Federal Labor UnionNo. 19,123 of the American Federation of Labor.The first presidentof this organization was Arthur Campbell, one of the respondent'semployees.At approximately the same time as this organizationcame into being, the respondent bought the services of NationalCorporation Service, Inc., which furnished reports to the respondenton union activities and other matters.Arthur Campbell furnishedtoNational Corporation Service, Inc., reports on union activitiesand other matters at the plant. In December 1934, the respondentceased to purchase services from National Corporation Service, Inc.,but from December 1934 until about May 1936, Arthur Campbellfurnished reports on union activities and other matters directly tothe respondent and received payment for so doing from the respond-ent.Sometime in 1935, Campbell ceased to be president of. saidLocal 19,123.However, he continued to be a member of this organi-zation and of an organization which succeeded it at the plant, Local29 of United Rubber Workers of America, affiliated with the Ameri-can Federation of Labor, until his employment by the respondentwas terminated in November 1936.At the hearing the respondent conceded the truth of the aboverecitals, but objected to the admission of evidence concerning them, onthe ground that these facts were immaterial because they related toevents occurring prior to the organization of the United and of theIndependent.We find that throughout the period from July 5, 1935,the effective date of the Act, to November 1936, the respondent hiredand retained Arthur Campbell as a labor spy for the purpose ofmaking reports to it on the union activities of its employees,' andthatduring said period Campbell made such reports to therespondent.In February 1937, the United Rubber Workers of America, affili-atedwith the Committee for Industrial Organization,) began toorganize the respondent's employees, and on March 16, 1937, grantedto the respondent's employees who were members of the United acharter as Local 102.The United met with the respondent on April20, 21, and 23, 1937, for the purpose of negotiating an agreement,1 A description of the respondent's espionageactivities through National CorporationService,Inc., is to be found in thereport of the Hearingson S. Res.266, before a Sub-committeeof the Committeeon Education and Labor, 75th Cong., Part 25, Exhibit 44,222(Bd. Exh. 20), and Part 1,pages 359 and 362(Bd. Exh. 21).2Now Congressof IndustrialOrganizations.2S3029-41-vol. 18-8 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDand on April 23, 1937, entered into an unsigned memorandum agree-ment for members of the United concerning the procedure for sub-mitting grievances to the management.This agreement was postedon the respondent's bulletin boards from April 24 to 27, 1937.There-after, and continuing until the time of the hearing, the respondentand the United met on numerous occasions for the purpose of dis-cussing grievances.The respondent engaged in many acts of intimidation, restraint,and coercion with respect to its employees from approximately thetime the United began to organize the respondent's employees andcontinuing almost up to the date of the hearing.On March 14,1937, just prior to the time when the United was to begin one ofitsmeetings, two of the respondent's supervisory officials, Employ-ment Manager George Hodgson, and General Foreman Fred Shanks,who were in an automobile, drove slowly by the hall where themeeting was to be held, picking up speed after they passed it.About15minutes later, they returned from the opposite direction,. andrepeated this procedure.That evening the president of the United,D. F. Doran, who had seen Hodgson and Shanks in front of the. hallwhere the meeting was held, telephoned Shanks and asked him whathe had found out that afternoon. Shanks asked who was speaking,and Doran, without specifically stating, indicated to Shanks that hewas Herbert Croysdale, the respondent's vice president in charge ofthe plant.Shanks, believing that it was Croysdale, apologized toDoran for not having recognized him, and said, "You mean theunionmeeting this afternoon."When Doran said that he did,Shanks stated that "The only ones that were there were Duncan Millerfrom my department 3 and I don't know what George found out."The respondent did.not offer Hodgson or Shanks as witnesses,although Hodgson was present throughout the hearing, and althoughthere was no showing that Shanks was unavailable.Nor did therespondent offer evidence of any kind to refute the testimony of twoBoard witnesses,' Doran and Clark, regarding the afore-mentionedevents.Furthermore, although the respondent excepted to manyportions of the Trial Examiner's Intermediate Report, it did notexcept to the finding that Hodgson and Shanks drove past the meet-ing place of the United in order to keep the meeting under sur-veillance.Accordingly, we find that on March 14, 1937, the re-spondent, through two of its officials, Hodgson and Shanks, engagedin surveillance of a union meeting of its employees.The record also discloses, and we find, that on May 1 and May 7,1937, upon at least three occasions the respondent, through other ofits supervisory officials, engaged in further surveillance over the3 DuncanMiller wasone ofthe employees in Shanks' department. LEE RUBBER AND TIRE CORP., REPUBLIC RUBBER DIVISION 105meetings of its employees who were members of the United.Al-though there is some conflict. in the evidence, we are satisfied in thelight of the entire record, that on the afore-mentioned dates ForemanWilliam Taylor drove slowly past the front of the hall where theUnited held its meetings several times for the purpose of finding outwho was attending the meeting and what was occurring in the hall;that for the same purposes Foreman Ralph Nash twice drove slowlypast the hall where the union meeting was being held; and that athird supervisory employee, Ray Froom, attempted to peer into thehall where the union held its meeting, for the purpose of discoveringwhat was occurring therein.At about the time the United entered into an unsigned memo-randum agreement with the respondent in April 1937, Vice-Presi-dent Croysdale called President Doran of the United into his officeon two occasions within a week and attempted to dissuade Doranfrom continuing his activities in the United and to persuade him toform an inside organization at the plant.Croysdale told Doranthat the members of the United would give Doran grievances andthen make him "the goat" by not backing him up. Croysdale sug-gested to Doran that he should accompany Croysdale to a meetingof the Mahoning Valley Foremen's Association, where he could learn"both sides" of the union question, rather than be a "radical" goingoff "half cocked."He also asked Doran to join the organization andoffered to pay his initiation fee.Croysdale further stated that hewould help Doran in any way he could to form an independentorganization, and more specifically, if Doran and the others formedan independent union he would "see that every son of a bitch in thisplant belongs."Croysdale called Doran to the office on other occa-sions in 1937 and made statements of similar import.Sometime in the latter part of 1937, at a stag party which wasattended by employees of the respondent, Croysdale asked WalterZebrak, an employee in the belt department, how the employees inhis `department were "taking to" the United.Although Zebrakanswered that, as far as he, knew, the men were not very interested,Croysdale went.on to say that he could not see why the employeeswere not satisfied, since they were being treated satisfactorily.During a grievance conference with the United on May 19, 1938,Croysdale stated that the "Akron bunch . . . are only after yourmoney" and that the respondent's plant was old, and that, if there wasany "labor trouble," the respondent was going to move its plant.Croysdale was not offered as a witness by the respondent aftertestimony regarding these statements was introduced, nor did therespondent adduce testimony to refute the witnesses who testifiedconcerning these statements.The Trial Examiner found that Croys- 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDdale made the statements attributed to him by Zebrak and Doran.We agree with the Trial Examiner's finding.The record is replete with evidence of statements made by othersupervisory officials of the respondent concerning the United whichtended to discourage membership in it from the time the Unitedbegan to organize until shortly prior to the hearing.For example,in April or May 1937, Foreman Hugh Campbell told Kenneth Simp-son, an employee in the belt department who had joined the Unitedseveralweeks previously, that he had heard that someone by thename of Simpson had joined the United, and asked Simpson if hewas satisfied with the way the respondent was treating him.WhenSimpson said that he was, Campbell asked him why he had joined.theUnited.Campbell also inquired concerning the names of theorganizers of the United, and stated that "the organization. was allright as long as they had the right people running it"Although,at the conclusion of his testimony, Campbell denied categoricallyhaving made the above-quoted statement to Simpson, it is clear fromhis entire testimony, and the findings of the Trial Examiner, whofrom his observation of the demeanor of the witnesses had an oppor-tunity to form a trustworthy opinion as to their credibility, thatCampbell did make the inquiry and statements attributed to him bySimpson for the purpose of discouraging membership in the United,and we so find.In the latter part of April or the first part of May 1938, LouisBergman, an assistant supervisor in the trimming department, askedone of the employees working under him, Dent Crytzer, whetherCrytzer belonged to the C. I. O.When Crytzer said that, he did not,Bergman told him that "some of the boys" were starting an independ-ent organization which was going to get more work for the men,and told Crytzer where and when the next meeting of this organ-ization was to be held, and suggested that it would be a good idea ifCrytzer went to see what "it was all about." Bergman deniedcategorically having had such a conversation with Crytzer.We find,as did the Trial Examiner, that Bergman made the statements attrib-uted to him by Crytzer.On one occasion during lunch hour around the end of March 1939,two employees in the mat department, Joseph Biro and Leo Dietz,were having a conversation when Harley Ortrnan, the foreman of themat department and their superior, approached them and, withoutdetermining what they were discussing, stated : "No God damn uniontalk in here. If you want to talk get the hell out of here but notalking in here."Ortman admitted stating to these employees thatthey could not talk unionism in the plant.When questioned as tothe circumstances under which employees were permitted to discuss LEE RUBBER AND TIRE CORP., REPUBLIC RUBBER DIVISION 107unions in the plant, his answers were vague and contradictory.Wefind that Ortman directed Biro and Dietz not to talk about theUnited in order to discourage their membership therein.We find that the respondent by hiring a labor spy,' by keepingunder surveillance the union activities of its employees, includingtheirmeetings; and by making various statements to its employeeswhich were calculated to discourage membership in the United, hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. The alleged domination of the IndependentIn March 1938 several of the respondent's employees, includingWalter Homer, Clyde Magee, Charles Baker, and Richard Kutan,began to discuss the possibilities of forming an independent organ-ization of the employees at the respondent's plant.According to thetestimony of these men, their reason for doing so was dissatisfactionwith the United, and particularly their fear that if the United con-tinued to represent the employees of the respondent, it would callwhat they believed to be an unnecessary strike and cause a loss ofwork to the employees.After talking to the employees mentionedabove, as well as to other employees who indicated their interest inan independent organization, Homer discussed the question withDavis, the president of an independent organization at General Fire-proofing Company, also located in Youngstown.Davis gave Homerinformation concerning his own organization and further agreed toaddress employees of the respondent who were interested in formingan independent organization.Sometime in April 1938 a meeting of 15 or 20 of the respondent'semployees was held in the basement of the Non-Partisan Club, abuilding owned by a social organization in Youngstown.Davis ad-dressed this group concerning the formation of an independent organ-ization, and a discussion regarding this matter was held after hisspeech.At the conclusion of the meeting it was agreed to hold asecond meeting the following week at the same place.At the secondmeeting, held a week later, there was further discussion concerningthe formation of an independent union, and a decision to printapplication cards to be distributed to the respondent's employees andto fix dues for the organization to be formed at a dollar a year withan initiation fee of 50 cents.'Cf.National Labor Relations Board v. Fruehauf, TrailerCo., 301 U. S.49 rev'g. 85 F.(2d) 391 (C. C. A. 6),and enf'g.Matter of Fruehauf Trailer CompanyandUnited Auto-mobile Workers Federal Labor Union, No.19375,1 N. L. R. B. 68.eNational Labor Relations Board v.Lund et at.(Christian A. Lund, doing businessasC.A. Lund Company and Northland Ski Manufacturing Company,etal.),103 F. (2d)815 (C.C. A. 8). enf'g.Matter of C. A. Lund CompanyandNovelty Workers Union,Local1866.6 N. L. R.B. 423. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the second meeting at the Non-Partisan Club, Homer securedthe services of a Youngstown attorney, Walter Johnson, to representthe organization which was being formed.On May 7, 1938, Johnsonaddressed a group of the respondent's employees who were interestedin the new organization at a meeting held in the American LegionHall in Youngstown.Thereafter regular monthly meetings of the,new organization were held, at which the organization's businesswas transacted, and which were occasionally addressed by outsidespeakers, such as officers of the independent organization at GeneralFireproofing Company and the president of the Independent Asso-ciation of America.At the meeting of October 22, 1938, a constitu-tion for the organization, which was named the IndependentAssociation of Republic Rubber Employees, was approved by themembership, and permanent officers were elected.Meanwhile, on September 17, 1938, 20 or 25 employees of therespondent met at the office of Attorney Johnson and decided tocirculate among the respondent's employees a petition, stating thatthe signers were in sympathy with the aims and purposes of theIndependent and authorizing the officers of the Independent to rep-resent them in all matters affecting rates of pay, hours of employ-ment, and their relationship as employees to the respondent.Therecord does not disclose how many employees authorized the Inde-pendent to represent them for the purpose of collective bargainingwith the respondent. In any case, after some negotiations, onDecember 21, 1938, the respondent entered into an unsigned memo-randum agreement with the Independent, which was posted on therespondent's bulletin board for 2 days.The agreement between therespondent and the Independent is similar to that previously enteredinto between the respondent and the United, in that it relates chieflyto the procedure for the taking up of grievances, but differs fromthe latter in that there is no provision for arbitration of grievanceswhich cannot be adjusted otherwise.At a meeting held by the Independent on November 5, 1938, theIndependent voted to affiliate with the Independent Association ofAmerica, an association of "independent" unions.Although the In-dependent ceased to pay any dues to the Independent Association ofAmerica some time prior to the hearing, the affiliation continueduntil the time of the hearing.The Independent continued to hold regular monthly meetings upto the date of the hearing.The Trial Examiner found that the respondent had dominated andinterfered with the formation and administration of the Independentand had contributed financial and other support to it.He based hisfinding solely on the fact that employees had participated in the LEE RUBBERAND TIRE CORP., REPUBLICRUBBERDIVISION 109formation and administration of the Independent for whose actionshe considered the respondent to be responsible.The Trial Examin-er's findings with respect to participation by supervisory employeesof the respondent related to three such employees : Herbert Gilmore,Raymond Logan, and Rudy Anderson.Gilmore is in charge of the respondent's printing department,which, including himself, consists of three of the respondent's ap-proximately 650 employees.He prepares the work to be done byhimself and the other two employees in the department,and assignswork to these two employees. If the work of the two employees isunsatisfactory, he may recommend their discharge.Gilmore attended the first meeting of the employees interested informing an independent organization, which was held in April 1938at the Non-Partisan Club.Gilmore testified that, prior to the hold-ing of this meeting, he had not been informed that there was a move-ment to start an independent organization of the employees at theplant.The explanation which he gave for his presence at thismeeting was that he customarily came to the Non-Partisan Club,of which he was a member, two or three times a week for the pur-pose of playing cards ; that he had gone to the club on the evening onwhich the first meeting of the employees was held solely in orderto play cards; that while there, he met Homer, who told him aboutthe meeting and asked him if. he desired to participate in it.Gil-more agreed to do so.Becoming interested in the organization whichwas being formed, Gilmore also attended the second meeting held atthe Non-Partisan Club, at which he agreed to join the organizationand paid his initiation fee and a dollar dues.Gilmore also attendedthe first meeting of the new organization which was held at theAmerican Legion Hall on May 7, 1938.During a general discussionat this meeting concerning the question whether the payment of duesentitled a member to membership for. an entire year or only untilJanuary 1, 1939, Gilmore said "a few words" and stated that it washis opinion that dues were for the period only until January 1, 1939.Although Gilmore testified that he attended no meetings after this,it is apparent from Homer's testimony that Gilmore attended atleast one more meeting of the organization, namely, the one held atthe American Legion Hall on May 14, 1938. In any case on June24, 1938, Gilmore submitted to Homer, who was then the temporarypresident of the organization, a letter stating that "due to certainconditions arising as to my position with Republic Rubber Division,I find it advisable to resign and withdraw my application for mem-bership in your Independent Order of Republic Rubber Employees."Gilmore testified that the reason he left the organization was that inan address to the members of the organization Attorney Johnson 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated that department managers could not belong to it, and also be-cause Homer asked him to leave the organization.Homer testified.thatGilmore told him, when he was thinking of resigning, that hedid not belong in the organization and did not want to inconveniencethe other men.Rudy Anderson was employed for approximately 18 years bythe respondent prior to the hearing.During the 3 years precedingMarch 1, 1938, he was a supervisor in the trimming department.On March 1, 1938, he ceased to be a supervisor, and became a produc-tionworker.His new work was confined to the operation of atumbling machine in a part of the plant separate from the otheremployees.He is the only employee in the plant engaged in thatparticular type of work.He receives the same salary at the presenttime as he did when he was a supervisor.Anderson joined the Independent at the end of May 1938, and wasactive on its behalf.Logan was employed by the respondent for 5 or 6 years prior tothe hearing.Before February 28, 1938, he was engaged in super-visory and inspection work.From February 28 to December 31,1938, he worked in the channel department on production and inspec-tion.He did no supervisory work during this period.From Janu-ary 1 to May 13, 1939, he was again employed in supervisory andinspection work.From May 13, 1939, to the date of the hearing,he did only production work.Logan was one of the employees of the respondent who was presentat the meeting in Johnson's office on September 17, 1938, describedabove.He took one of the petitions which were handed to theemployees that day, and returned it about a month later with eightor nine signatures on it.He solicited these signatures both at workand at employees' homes. In soliciting the signatures, he stated thatthe United was a "radical organization," and urged employees toauthorize the Independent to be their bargaining representative.We find that Gilmore occupies such a position in the respondent'splant as to make the respondent responsible for his acts with refer-ence to the employees' choice of labor organizations.However, wedo not find that his activities, under the circumstances here present,warrant a finding that the respondent dominated or interfered withthe formation and administration of the Independent.Nor do wefind that the respondent can be held responsible for Anderson's andLogan's acts with regard to the Independent, since neither Andersonnor Logan held a supervisory position or otherwise represented therespondent in its dealings with its employees at the time theyengaged in the activities in question. LEE RUBBER AND TIRE CORP., REPUBLIC RUBBER DIVISION 111We find that the respondent has not dominated or interfered withthe formation or administration of the Independent, or contributedsupport to it.We shall order that the complaint be dismissed in sofar as it alleges that the respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (2) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.United Rubber Workers of America, Local 102, and IndependentAssociation of Republic Rubber Employees are labor organizations,within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent has not engaged in unfair labor practices, with-in the meaning of Section 8 (2) and (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Lee Rubber and Tire Corporation, Republic Rubber Divi-sion,Youngstown, Ohio, and its . officers, agents, successors, andassigns, shall:1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of their rights to self-organization, to form, join, or assist United RubberWorkers ofAmerica, Local 102, affiliated with the Congress of Industrial Or- 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDganizations or any other labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of at least sixty (60)consecutive days, stating that the respondent will cease and desist inthe manner set forth in paragraph 1;(b)Notify the Regional Director for the Eighth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint in so far as it allegesthat the respondent has dominated and interfered with the admin-istration of, and contributed support to, Independent Association ofRepublic Rubber Employees within the meaning of Section 8 (2) ofthe Act, be, and it hereby is, dismissed.AND IT Is FURTHER ORDERED that the complaint in so far as it allegesthat the respondent discriminated in regard to the hire and tenure ofemployment of Lloyd Landahl and Thomas Hallman, within themeaning of Section 8 (3) of the Act, be, and it hereby is, dismissed.